               Case:20-00759-swd         Doc #:126 Filed: 03/09/20         Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN

  In the Matter of:
                                                                 Case No. 20-00759-swd
  GOODRICH QUALITY THEATERS, INC.                                Chapter 11
                                                                 Hon. Scott W. Dales
                  Debtor

                                                 /


  ORDER GRANTING DEBTOR’S MOTION FOR EXTENSION OF TIME TO FILE ITS
          SCHEDULES AND STATEMENT OF FINANCIAL AFFAIRS

         Before the Court is the Debtor’s Motion For An Order Extending The Time Deadline For

 Filing Its Schedules and Statements of Financial Affairs (the “Motion”) filed by the above-

 captioned debtor in possession (the “Debtor”). The Court having reviewed the Motion, (b) finding

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (c) that this is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2), (d) notice of the Motion and the Hearing appear

 sufficient under the circumstances; and (e) just cause exists for the relief granted herein,

         IT IS HEREBY ORDERED AS FOLLOWS:

         1.      The Motion is GRANTED pursuant to the terms of this order. Capitalized terms

 not defined herein shall have the meanings ascribed to them in the Motion.

         2.      The deadline under Bankruptcy Rule 1007(c) for filing the Debtor’s Schedules and

 Statement(s) of Financial Affairs shall be extended to and through March 17, 2020.

                                          END OF ORDER




IT IS SO ORDERED.

Dated March 9, 2020
